Exhibit 77(Q)(1) Exhibits (a)(1)Amendment No. 43 effective January 7, 2008 to the Amended and Restated Agreement and Declaration of Trust of ING Investors Trust – Filed as an exhibit to Post-Effective Amendment No. 89 to the Registrant’s Registration Statement filed on Form N-1A on April 25, 2008 and incorporated herein by reference. (a)(2)Amendment No. 44 effective January 31, 2008 to the Amended and Restated Agreement and Declaration of Trust of ING Investors Trust – Filed as an exhibit to Post-Effective Amendment No. 89 to the Registrant’s Registration Statement filed on Form N-1A on April 25, 2008 and incorporated herein by reference. (a)(3)Amendment No. 45 effective February 22, 2008 to the Amended and Restated Agreement and Declaration of Trust of ING Investors Trust – Filed as an exhibit to Post-Effective Amendment No. 89 to the Registrant’s Registration Statement filed on Form N-1A on April 25, 2008 and incorporated herein by reference. (a)(4)Amendment No. 46 effective March 27, 2008 to the Amended and Restated Agreement and Declaration of Trust of ING Investors Trust – Filed as an exhibit to Post-Effective Amendment No. 89 to the Registrant’s Registration Statement filed on Form N-1A on April 25, 2008 and incorporated herein by reference. (a)(5)Amendment No. 47 effective April 28, 2008 to the Amended and Restated Agreement and Declaration of Trust of ING Investors Trust – Filed as an exhibit to Post-Effective Amendment No. 89 to the Registrant’s Registration Statement filed on Form N-1A on April 25, 2008 and incorporated herein by reference. (a)(6)Amendment No. 48 effective April 28, 2008 to the Amended and Restated Agreement and Declaration of Trust of ING Investors Trust – Filed herein. (e)(1)Sub-Advisory Agreement dated April 28, 2008 between ING Investors Trust, Directed Services, LLC and American Century Global Investment Management , Inc. regarding ING Multi-Manager International Small Cap Portfolio – Filed herein (e)(2)Amendment dated June 16, 2008 to the Sub-Advisory Agreement dated April 30, 2007 betweenING Investors Trust, Directed Services, LLC and BlackRock Financial Management, Inc. – Filed herein (e)(3)Amendment dated June 16, 2008 to the Sub-Advisory Agreement dated February 2, 2007 between ING Investors Trust, Directed Services, LLC and BlackRock Investment Management, LLC – Filed herein (e)(4)Amended
